Title: From James Madison to Thomas Cooper, 23 March 1824
From: Madison, James
To: Cooper, Thomas


        
          Dear Sir
          Montpellier Mar. 23. 1824
        
        I have recd. the little pamphlet on the Tariff before Congress which you were so good as to send me. I had previously read its contents in the Newspapers; but they are well worth possessing in the other form you have given them.
        I have always concurred in the general principle that the industrious pursuits of individuals ought to be left to individuals, as most capable of chusing & managing them. And this policy is certainly most congenial with the spirit of a free people, and is particularly due to the intelligent and enterprizing citizens of the U States.
        The true question to be decided therefore is, what are the exceptions to the rule, not incompatible with its generality; and what the reasons justifying them. That there are such cases, seems to be not sufficiently impressed on some of the opponents of the Tariff. Its votaries on the other hand, some of them at least, convert the exceptions into the rule, and would make the Government a general Supervisor of individual concerns. The length to which they push their System is involving it in complexities & inconsistencies which can hardly fail to end in great modifications if not a total miscarriage. What can be more incongruous that [sic] to tax raw materials in an act for encouraging manufactures, or than to represent a temporary protection of them as ensuring an early competition and reduction of prices; and at the same time to require for their safety a progressive augmentation of the protecting impost.
        
        I know not a better service that could be rendered to the Science of political Economy, than a judicious explanation of the cases constituting exceptions to the principle of free industry which as a general principle has been so unanswerably established. You have glanced at some of them. Among others that might be added, I would admit cases in which there could be scarce a doubt that a manufacture once brought into activity would support itself, and be profitable to the nation. An example is furnished by the Cotton branch among ourselves, which if it had not been stimulated by the effect of the late war, might not for a considerable time have sprung up; & which with that impulse has already reached a maturity which not only supplies the home market, but faces its rivals in foreign ones. To guard the example however agst fallacious inferences, it has been well observed that the manufactories in this case owe their great success to the advantage they have in the raw material, and to the extraordinary proportion of the work which is performed by mechanical agency.
        Is it not fair also in estimating the comparative cost of domestic and foreign products, to take into view the effect of wars, even foreign wars, on the latter. Were there a certainty of perpetual peace, & still more a universal freedom of Commerce, the Theory might hold good without exception, that Governmt. should never bias individuals in the choice of their occupations. But such a Millenium has not yet arrived; and experience shews that if peace furnishes supplies from abroad cheaper than they can be made at home, the cost in war may exceed that at which they could be afforded at home, whilst it can not be expected that a home provision will be undertaken in war, if the return of peace is to break down the undertakers. It would seem reasonable therefore that the war price should be compared with the peace price, and the war periods with the peace periods which in the last Century have been nearly equal; and that from these data should be deduced the tax that could be afforded in peace in order to avoid the tax imposed by war.
        In yielding thus much to the patrons of domestic manufactures, they ought to be reminded that in every doubtful case the Govt. should forbear to intermeddle, and that particular caution should be observed where one part of the community would be favored at the expence of another. In Govts. independent of the people, the danger of oppression is from the will of the former. In Govts. where the will of the people prevails, the danger of injustice arises from the interest real or supposed which a majority may have in trespassing on that of the minority. This danger in small Republics has been conspicuous. The extent and peculiar structure of ours, are the safeguards on which we must rely, and altho’ they may occasionally somewhat disappoint us, we have a consolation always in the greater abuses inseparable from Govts. less free; and in the hope also that the progress of

political Science, and the lessons of experience will not be lost on the national Councils. With great esteem and cordial respect
        
          James Madison
        
      